Citation Nr: 0014358
Decision Date: 05/31/00	Archive Date: 09/08/00

DOCKET NO. 92-13 098               DATE MAY 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. Entitlement to service connection for gynecological disability.

2. Entitlement to service connection for neuroglycopenia/reactive
hypoglycemia.

3. Entitlement to service connection for rhinitis with retention
cyst.

4. Entitlement to service connection for low back disability.

5. Entitlement to service connection for left knee disability.

6. Entitlement to service connection for left shoulder disability.

7. Entitlement to service connection for right shoulder disability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

J. W. Loeb, Counsel 

INTRODUCTION

The veteran served on active duty from January 1982 to December
1984. This case was remanded by the Board of Veterans' Appeals
(Board) in December 1994 to the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia, for additional
development, to include adjudication of the raised issues of
entitlement to service connection for disability of the thoracic
and cervical spine. The case was returned to the Board in April
2000.

A February 1997 rating decision denied service connection for
disability of the thoracic and cervical spine, and the veteran was
notified of this action and of her appellate rights in March 1997.
Since no subsequent correspondence addressing these issues has been
received from the veteran or her representative, these issues are
not currently before the Board.

REMAND

In a July 1998 statement, the appellant requested the RO to obtain
records pertaining to her treatment at the VA Medical Centers in
Tucson, Arizona and Kerrville, Texas. The RO thereafter obtained
records from the Kerrville facility but apparently did not request
records from the Tucson facility.

- 2 -

The United States Court of Appeals for Veterans Claims has held
that where "relevant" documents relating to an appellant's claim
were within the Secretary's control (for example, records generated
by VA) prior to a Board decision on appeal and could reasonably be
expected to be part of the record before VA, such documents are "in
contemplation of law" constructively part of the record. Blount v.
West, 11 Vet. App. 32, 33 (1998); Simington v. Brown, 9 Vet. App.
334, 335 (1996); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).
As there is no indication in the record that the RO has attempted
to obtain the Tucson VA treatment records referred to by the
veteran, development to obtain this additional evidence is in
order.

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should contact the veteran and request that she provide
the names and approximate dates of treatment for all VA health care
facilities where she has received treatment or evaluation
pertaining to any of the disabilities at issue at any time since
service. When the requested information is received, the RO should
attempt to obtain a copy of all indicated records which are not
already associated with the claims files. In any event, the RO
should obtain and associate with the claims file all treatment
records, i.e., outpatient records and/or hospital summaries, for
the veteran from the VA Medical Center in Tucson, Arizona.

2. The veteran should be requested to submit medical evidence, such
as a statement from a physician, linking her claimed disabilities
to service.

3. Then, the RO should review the claims file and insure that all
development actions have been completed in full, undertake any
other indicated development, and readjudicate the issues on appeal.

3 -

4. If the benefits sought on appeal are not granted to the
veteran's satisfaction, the RO should issue a supplemental
statement of the case and provide the veteran and her
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. By this REMAND, the
Board intimates no opinion as to any final outcome warranted. No
action is required of the veteran until she is otherwise notified
by the RO.

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1 , Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

SHANE A. DURKIN 
Member, Board of Veterans' Appeals

4 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



